
	

113 HR 1897 : Vietnam Human Rights Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1897
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2013
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To promote freedom and democracy in
		  Vietnam.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Vietnam Human Rights Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Prohibition on increased nonhumanitarian assistance to
				the Government of Vietnam.
					Sec. 4. United States public diplomacy.
					Sec. 5. United Nations Human Rights Council.
					Sec. 6. Annual report.
				
			2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)The relationship between the United States
			 and the Socialist Republic of Vietnam has grown substantially since the end of
			 the trade embargo in 1994, with annual trade between the two countries reaching
			 nearly $25,000,000,000 in 2012.
				(2)The Government of
			 Vietnam’s transition toward greater economic freedom and trade has not been
			 matched by greater political freedom and substantial improvements in basic
			 human rights for Vietnamese citizens, including freedom of religion,
			 expression, association, and assembly.
				(3)The United States
			 Congress agreed to Vietnam becoming an official member of the World Trade
			 Organization in 2006, amidst assurances that the Government of Vietnam was
			 steadily improving its human rights record and would continue to do so.
				(4)Vietnam remains a
			 one-party state, ruled and controlled by the Communist Party of Vietnam (CPV),
			 which continues to deny the right of citizens to change their
			 Government.
				(5)Although in recent
			 years the National Assembly of Vietnam has played an increasingly active role
			 as a forum for highlighting local concerns, corruption, and inefficiency, the
			 National Assembly remains subject to the direction of the CPV and the CPV
			 maintains control over the selection of candidates in national and local
			 elections.
				(6)The Government of
			 Vietnam forbids public challenge to the legitimacy of the one-party state,
			 restricts freedoms of opinion, the press, and association and tightly limits
			 access to the Internet and telecommunication.
				(7)Since Vietnam’s accession to the WTO on
			 January 11, 2007, the Government of Vietnam arbitrarily arrested and detained
			 numerous individuals for their peaceful advocacy of religious freedom,
			 democracy, and human rights, including Father Nguyen Van Ly, human rights
			 lawyers Nguyen Van Dai, Le Thi Cong Nhan, Cu Huy Ha Vu, and Le Cong Dinh, and
			 bloggers Nguyen Van Hai, Ta Phong Tan, and Le Van Son.
				(8)The Government of
			 Vietnam continues to detain, imprison, place under house arrest, convict, or
			 otherwise restrict persons for the peaceful expression of dissenting political
			 or religious views.
				(9)The Government of
			 Vietnam continues to detain labor leaders and restricts the right to organize
			 independently.
				(10)The Government of Vietnam continues to
			 limit the freedom of religion, restrict the operations of independent religious
			 organizations, and persecute believers whose religious activities the
			 Government regards as a potential threat to its monopoly on power.
				(11)Despite reported
			 progress in church openings and legal registrations of religious venues, the
			 Government of Vietnam has halted most positive actions since the Department of
			 State lifted the country of particular concern (CPC) designation
			 for Vietnam in November 2006.
				(12)Unregistered ethnic minority Protestant
			 congregations, particularly Montagnards in the Central and Northwest Highlands,
			 suffer severe abuses because of actions by the Government of Vietnam, which
			 have included forced renunciations of faith, arrest and harassment, the
			 withholding of social programs provided for the general population,
			 confiscation and destruction of property, subjection to severe beatings, and
			 reported deaths.
				(13)There has been a pattern of violent
			 responses by the Government to peaceful prayer vigils and demonstrations by
			 Catholics for the return of Government-confiscated church properties.
			 Protesters have been harassed, beaten, and detained and church properties have
			 been destroyed. Catholics also continue to face some restrictions on selection
			 of clergy, the establishment of seminaries and seminary candidates, and
			 individual cases of travel and church registration.
				(14)In May 2010 the village of Con Dau, a
			 Catholic parish in Da Nang, faced escalated violence during a funeral
			 procession as police attempted to prohibit a religious burial in the village
			 cemetery; more than 100 villagers were injured, 62 were arrested, five were
			 tortured, and at least three died.
				(15)The Unified
			 Buddhist Church of Vietnam (UBCV) suffers persecution as the Government of
			 Vietnam continues to restrict contacts and movement of senior UBCV clergy for
			 refusing to join the state-sponsored Buddhist organization, the Government
			 restricts expression and assembly, and the Government continues to harass and
			 threaten UBCV monks, nuns, and youth leaders.
				(16)The Government of Vietnam continues to
			 suppress the activities of other religious adherents, including Cao Dai and Hoa
			 Hao Buddhists who lack official recognition or have chosen not to affiliate
			 with the state-sanctioned groups, including through the use of detention,
			 imprisonment, and strict Government oversight.
				(17)Many Montagnards and others are still
			 serving long prison sentences for their involvement in peaceful demonstrations
			 in 2001, 2002, 2004, and 2008. Montagnards continue to face threats, detention,
			 beatings, forced renunciation of faith, property destruction, restricted
			 movement, and reported deaths at the hands of Government officials.
				(18)Ethnic minority Hmong in Northern Vietnam,
			 the Northwest Highlands, and the Central Highlands of Vietnam also suffer
			 restrictions, confiscation of property, abuses, and persecution by the
			 Government of Vietnam.
				(19)The Government of
			 Vietnam restricts Khmer Krom expression, assembly, and association, has
			 confiscated nearly all the Theravada Buddhist temples, controls all Khmer Kaon
			 Buddhist religious organizations and prohibits most peaceful protests.
				(20)The Government of
			 Vietnam controls nearly all print and electronic media, including access to the
			 Internet, jams the signals of some foreign radio stations, including Radio Free
			 Asia, and has detained and imprisoned individuals who have posted, published,
			 sent, or otherwise distributed democracy-related materials.
				(21)People arrested
			 in Vietnam because of their political or religious affiliations and activities
			 often are not accorded due legal process as they lack full access to lawyers of
			 their choice, may experience closed trials, have often been detained for years
			 without trial, and have been subjected to the use of torture to admit crimes
			 they did not commit or to falsely denounce their own leaders.
				(22)Vietnam continues to be a source country
			 for the commercial sexual exploitation and forced labor of women and girls, as
			 well as for men and women legally entering into international labor contracts
			 who subsequently face conditions of debt bondage or forced labor, and is a
			 destination country for child trafficking and continues to have internal human
			 trafficking.
				(23)There are many reports of Vietnamese
			 officials and employees participating in, facilitating, condoning, or otherwise
			 being complicit in severe forms of human trafficking.
				(24)United States refugee resettlement
			 programs, including the Humanitarian Resettlement (HR) Program, the Orderly
			 Departure Program (ODP), Resettlement Opportunities for Vietnamese Returnees
			 (ROVR) Program, general resettlement of boat people from refugee camps
			 throughout Southeast Asia, the Amerasian Homecoming Act of 1988, and the
			 Priority One Refugee resettlement category, have helped rescue Vietnamese
			 nationals who have suffered persecution on account of their associations with
			 the United States or, in many cases, because of such associations by their
			 spouses, parents, or other family members, as well as other Vietnamese
			 nationals who have been persecuted because of race, religion, nationality,
			 political opinion, or membership in a particular social group.
				(25)While previous
			 programs have served their purposes well, a significant number of eligible
			 refugees from Vietnam were unfairly denied or excluded, including Amerasians,
			 in some cases by vindictive or corrupt Vietnamese officials who controlled
			 access to the programs, and in others by United States personnel who imposed
			 unduly restrictive interpretations of program criteria. In addition, the
			 Government of Vietnam has denied passports to persons who the United States has
			 found eligible for refugee admission.
				(26)The Government of Vietnam reportedly is
			 detaining tens of thousands of people, with some as young as 12 years old, in
			 government-run drug detention centers and treating them as slave
			 laborers.
				(27)In 2012, over
			 150,000 people signed an online petition calling on the Administration to not
			 expand trade with communist Vietnam at the expense of human rights.
				(28)Congress has
			 passed numerous resolutions condemning human rights abuses in Vietnam,
			 indicating that although there has been an expansion of relations with the
			 Government of Vietnam, it should not be construed as approval of the ongoing
			 and serious violations of fundamental human rights in Vietnam.
				(b)PurposeThe
			 purpose of this Act is to promote the development of freedom and democracy in
			 Vietnam.
			3.Prohibition on
			 increased nonhumanitarian assistance to the Government of Vietnam
			(a)Assistance
				(1)In
			 generalExcept as provided in
			 subsection (b), the Federal Government may not provide nonhumanitarian
			 assistance to the Government of Vietnam during any fiscal year in an amount
			 that exceeds the amount of such assistance provided for fiscal year 2012
			 unless—
					(A)with respect to the limitation for fiscal
			 year 2014, the President determines and certifies to Congress, not later than
			 30 days after the date of the enactment of this Act, that the requirements of
			 subparagraphs (A) through (G) of paragraph (2) have been met during the
			 12-month period ending on the date of the certification; and
					(B)with respect to
			 the limitation for subsequent fiscal years, the President determines and
			 certifies to Congress, in the most recent annual report submitted pursuant to
			 section 6, that the requirements of subparagraphs (A) through (G) of paragraph
			 (2) have been met during the 12-month period covered by the report.
					(2)RequirementsThe
			 requirements of this paragraph are the following:
					(A)The Government of Vietnam has made
			 substantial progress toward releasing all political and religious prisoners
			 from imprisonment, house arrest, and other forms of detention.
					(B)The Government of
			 Vietnam has made substantial progress toward—
						(i)respecting the
			 right to freedom of religion, including the right to participate in religious
			 activities and institutions without interference, harassment, or involvement of
			 the Government, for all of Vietnam’s diverse religious communities; and
						(ii)returning estates
			 and properties confiscated from the churches and religious communities.
						(C)The Government of
			 Vietnam has made substantial progress toward respecting the right to freedom of
			 expression, assembly, and association, including the release of independent
			 journalists, bloggers, and democracy and labor activists.
					(D)The Government of
			 Vietnam has made substantial progress toward repealing or revising laws that
			 criminalize peaceful dissent, independent media, unsanctioned religious
			 activity, and nonviolent demonstrations and rallies, in accordance with
			 international standards and treaties to which Vietnam is a party.
					(E)The Government of
			 Vietnam has made substantial progress toward allowing Vietnamese nationals free
			 and open access to United States refugee programs.
					(F)The Government of
			 Vietnam has made substantial progress toward respecting the human rights of
			 members of all ethnic and minority groups.
					(G)Neither any
			 official of the Government of Vietnam nor any agency or entity wholly or partly
			 owned by the Government of Vietnam was complicit in a severe form of
			 trafficking in persons, or the Government of Vietnam took all appropriate steps
			 to end any such complicity and hold such official, agency, or entity fully
			 accountable for its conduct.
					(b)Exception
				(1)Continuation of
			 assistance in the national interestNotwithstanding the failure of the
			 Government of Vietnam to meet the requirements of subsection (a)(2), the
			 President may waive the application of subsection (a) for any fiscal year if
			 the President determines that the provision to the Government of Vietnam of
			 increased nonhumanitarian assistance would promote the purpose of this Act or
			 is otherwise in the national interest of the United States.
				(2)Exercise of
			 waiver authorityThe President may exercise the authority under
			 paragraph (1) with respect to—
					(A)all United States
			 nonhumanitarian assistance to Vietnam; or
					(B)one or more
			 programs, projects, or activities of such assistance.
					(c)DefinitionsIn
			 this section:
				(1)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
					(A)any assistance
			 under the Foreign Assistance Act of 1961 (including programs under title IV of
			 chapter 2 of part I of that Act, relating to the Overseas Private Investment
			 Corporation), other than—
						(i)disaster relief
			 assistance, including any assistance under chapter 9 of part I of that
			 Act;
						(ii)assistance which
			 involves the provision of food (including monetization of food) or
			 medicine;
						(iii)assistance for environmental remediation of
			 dioxin-contaminated sites and related health activities;
						(iv)assistance for
			 demining and unexploded ordnance (UXO) remediation, and related health and
			 educational activities;
						(v)assistance to
			 combat severe forms of trafficking in persons;
						(vi)assistance to
			 combat pandemic diseases;
						(vii)assistance for
			 refugees; and
						(viii)assistance to combat HIV/AIDS, including
			 any assistance under section 104A of that Act; and
						(B)sales, or
			 financing on any terms, under the Arms Export Control Act.
					(2)Severe form of
			 trafficking in personsThe term severe form of trafficking
			 in persons means any activity described in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (Public Law
			 106–386 (114 Stat. 1470);
			 22 U.S.C.
			 7102(8)).
				(d)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 the provision of nonhumanitarian assistance to the Government of Vietnam for
			 fiscal year 2014 and subsequent fiscal years.
			4.United States
			 public diplomacy
			(a)Radio Free Asia
			 transmissions to VietnamIt
			 is the sense of Congress that the United States should take measures to
			 overcome the jamming of Radio Free Asia by the Government of Vietnam and that
			 the Broadcasting Board of Governors should not cut staffing, funding, or
			 broadcast hours for the Vietnamese language services of the Voice of America
			 and Radio Free Asia, which shall be done without reducing any other broadcast
			 language services.
			(b)United States
			 educational and cultural exchange programs with VietnamIt is the sense of Congress that any
			 programs of educational and cultural exchange between the United States and
			 Vietnam should actively promote progress toward freedom and democracy in
			 Vietnam by providing opportunities to Vietnamese nationals from a wide range of
			 occupations and perspectives to see freedom and democracy in action and, also,
			 by ensuring that Vietnamese nationals who have already demonstrated a
			 commitment to these values are included in such programs.
			(c)United Nations
			 Human Rights CouncilIt is the sense of Congress that the
			 Secretary of State should strongly oppose, and encourage other members of the
			 United Nations to oppose, the candidacy of Vietnam for membership on the United
			 Nations Human Rights Council for the term beginning in 2014.
			5.Religious freedom
			 and human trafficking
			(a)Country of
			 particular concernIt is the
			 sense of Congress that Vietnam should be designated as a country of particular
			 concern for religious freedom pursuant to section 402(b) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6442(b)).
			(b)Minimum
			 standards for the elimination of human traffickingIt
			 is the sense of Congress that the Government of Vietnam does not fully comply
			 with the minimum standards for the elimination of trafficking and is not making
			 significant efforts to bring itself into compliance, and this determination
			 should be reflected in the annual report to Congress required pursuant to
			 section 110(b) of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C.
			 7107(b)).
			6.Annual
			 report
			(a)In
			 generalNot later than six months after the date of the enactment
			 of this Act and every 12 months thereafter, the Secretary of State shall submit
			 to Congress a report on the following:
				(1)The determination
			 and certification of the President that the requirements of subparagraphs (A)
			 through (G) of section 3(a)(2) have been met, if applicable.
				(2)If the President has waived the application
			 of section 3(a) pursuant to section 3(b) during the reporting period—
					(A)the national
			 interest with respect to which such a waiver was based;
					(B)the amount of
			 increased nonhumanitarian assistance provided to the Government of Vietnam;
			 and
					(C)a description of
			 the type and amount of commensurate assistance provided pursuant to section
			 3(b)(1).
					(3)Efforts by the
			 United States Government to promote access by the Vietnamese people to Radio
			 Free Asia transmissions.
				(4)Efforts to ensure
			 that programs with Vietnam promote the policy set forth in section 102 of the
			 Human Rights, Refugee, and Other Foreign Policy Provisions Act of 1996
			 regarding participation in programs of educational and cultural
			 exchange.
				(5)Lists of persons
			 believed to be imprisoned, detained, or placed under house arrest, tortured, or
			 otherwise persecuted by the Government of Vietnam due to their pursuit of
			 internationally recognized human rights. In compiling such lists, the Secretary
			 shall exercise appropriate discretion, including concerns regarding the safety
			 and security of, and benefit to, the persons who may be included on the lists
			 and their families. In addition, the Secretary shall include a list of such
			 persons and their families who may qualify for protections under United States
			 refugee programs.
				(6)A
			 description of the development of the rule of law in Vietnam, including—
					(A)progress toward
			 the development of institutions of democratic governance;
					(B)processes by which
			 statutes, regulations, rules, and other legal acts of the Government of Vietnam
			 are developed and become binding within Vietnam;
					(C)the extent to
			 which statutes, regulations, rules, administrative and judicial decisions, and
			 other legal acts of the Government of Vietnam are published and are made
			 accessible to the public;
					(D)the extent to
			 which administrative and judicial decisions are supported by statements of
			 reasons that are based upon written statutes, regulations, rules, and other
			 legal acts of the Government of Vietnam;
					(E)the extent to
			 which individuals are treated equally under the laws of Vietnam without regard
			 to citizenship, race, religion, political opinion, or current or former
			 associations;
					(F)the extent to
			 which administrative and judicial decisions are independent of political
			 pressure or governmental interference and are reviewed by entities of appellate
			 jurisdiction; and
					(G)the extent to
			 which laws in Vietnam are written and administered in ways that are consistent
			 with international human rights standards, including the rights enumerated in
			 the International Covenant on Civil and Political Rights.
					(b)Contacts with
			 other organizationsIn preparing the report under subsection (a),
			 the Secretary shall, as appropriate, seek out and maintain contacts with
			 nongovernmental organizations and human rights advocates (including
			 Vietnamese-Americans and human rights advocates in Vietnam), including
			 receiving reports and updates from such organizations and evaluating such
			 reports. The Secretary shall also seek to consult with the United States
			 Commission on International Religious Freedom for appropriate sections of the
			 report.
			
	
		
			Passed the House of
			 Representatives August 1, 2013.
			Karen L. Haas,
			Clerk
		
	
